17-1101-cv
    Wright v. Carter


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of February, two thousand eighteen.

    PRESENT:
                        JOHN M. WALKER, JR.,
                        PETER W. HALL,
                        RAYMOND J. LOHIER, JR.,
                            Circuit Judges.
    _____________________________________

    Willie Frank Wright, Jr.,

                                 Plaintiff-Appellant,

                        v.                                                               17-1101

    Shawn Carter, AKA Jay-Z, Roc Nation LLC,

                      Defendants-Appellees.1
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                                Willie Frank Wright, Jr., pro se, Pelham, GA.

    FOR DEFENDANTS-APPELLEES:                               Eleanor M. Lackman, Cowan, DeBaets, Abrahams
                                                            & Sheppard LLP, New York, NY.




    1
        The Clerk of the Court is directed to amend the caption as above.
          Appeal from a judgment of the United States District Court for the Southern District of

New York (Broderick, J.).


          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Willie Frank Wright, Jr., proceeding pro se, appeals from a judgment in favor of

Shawn Carter (“Jay-Z”) and Roc Nation LLC (“Roc Nation”). Wright alleged that Kanye West,

acting as Jay-Z’s agent, gave him permission to use Jay-Z’s material in a “mixed video” that

Wright subsequently uploaded to the internet. Later, however, Roc Nation blocked the video.

The district court dismissed for failure to state a claim, and this appeal followed. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo the dismissal of a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), accepting all factual allegations as true and drawing all reasonable inferences

in plaintiff’s favor. See Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015). The complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Although a court must accept as true all the factual allegations in the complaint, that requirement

is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

          On appeal, Wright contends that the district court impermissibly relied on material outside

the pleadings when ruling on the defendants’ motion to dismiss. Specifically, the district court

cited a biography of Kanye West on Rolling Stone’s website. This argument is frivolous. The



                                                   2
district court relied on the biography for general background. But this played no part in the district

court’s analysis of the viability of Wright’s claim. The district court assumed the truth of

Wright’s “highly improbable if not unbelievable” allegations and properly concluded that he still

failed to state a claim. Op. at 3. Wright’s claim that he acted pursuant to an irrevocable license

received from Jay-Z’s agent, Kanye West, is essentially a claim for breach of contract. However,

Wright did not plead consideration, and so no enforceable contract was formed. See, e.g., Holt v.

Feigenbaum, 419 N.E.2d 332, 336 (N.Y. 1981) (noting that the “notion of consideration” has

“become an integral part of our modern approach to the enforceability of contracts”). Although

he conclusorily asserts on appeal that consideration was present, even now he gives no details as

to what benefit was to accrue to Jay-Z or Roc Nation or what detriment to himself. See id. The

district court properly dismissed Wright’s complaint.

       We have considered Wright’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                  3